Citation Nr: 1529102	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-23 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to August 20, 2009 for the grant of service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia.

2.  Entitlement to an effective date prior to August 20, 2009 for the grant of a special monthly compensation based on account of blindness in both eyes.  

3.  Entitlement to service connection for dysphasia.

4.  Entitlement to service connection for hyperlipidemia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to October 1984, including service in the Republic of Vietnam.  He died in August 2010.  The Appellant was the Veteran's spouse at the time of his death.   
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for several claims, assigned effective dates and ratings for the service-connected claims, and denied service connection for dysaphia and hyperlipidemia.  The Appellant appealed the effective dates and the denials of service connection, and the matters are now before the Board.  The Board notes that the Agency of Original Jurisdiction (AOJ) is the RO in Denver, Colorado. 

The Appellant and J.D. testified before the undersigned Veterans Law Judge sitting at the RO in Denver in April 2015.  A transcript of this hearing has been associated with the claims file. 

The issues of entitlement to an effective date prior to August 20, 2009 for the grant of a special monthly compensation based on account of blindness in both eyes, entitlement to service connection for dysphasia, and entitlement to service connection for hyperlipidemia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran filed informal claims for service connection for cerebrovascular disease, stroke, loss of vision, loss of short term memory, prostate cancer, transient ischemic attack (TIA) stroke, and tardive dyskinesia received by VA on June 15, 2009.  

2.  The Veteran filed formal claims for service connection for cerebrovascular disease, stroke, loss of vision, loss of short term memory, prostate cancer, TIA stroke, and tardive dyskinesia received by VA on August 20, 2009.

3.  At the time of the filing of the informal claims for service connection for cerebrovascular disease, stroke, loss of vision, loss of short term memory, residuals of prostate cancer, TIA stroke, and tardive dyskinesia, the Veteran was symptomatic for these disabilities.  

4.  No claim for service connection for cerebrovascular disease, stroke, loss of vision, loss of short term memory, prostate cancer, TIA stroke, and tardive dyskinesia was received prior to June 15, 2009.  


CONCLUSION OF LAW

The criteria for an effective date of June 15, 2009, but no earlier, for the grant of service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia, have been met.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5110 (West 2014); 38 C.F.R. § 3.102, 3.155, 3.159, 3.309, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's claims of service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia should be assigned an effective date prior to August 20, 2009 because these symptoms were present before the filing of the formal claims as shown by the medical evidence of record.  

In general, an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In several lay statements in the record, the Appellant contended that the Veteran's service-connected claim for prostate cancer should have an earlier effective date because she is a Nehmer class member entitled to an earlier effective date. 

Effective on November 7, 1996, VA amended 38 C.F.R. § 3.309(e) to add prostate cancer to the list of diseases associated with exposure to certain herbicide agents.  See 61 Fed. Reg. 57,586 -57,589.  The intended effect of this amendment was to establish presumptive service connection for this disease based on herbicide exposure.  The final rule is applicable to claims received by VA on or after November 7, 1996, and to claims pending before VA on that date.

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); see also 38 C.F.R. §§ 3.114(a), 3.400(p).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. U. S. Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U. S. Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease, in this case, prostate cancer.  Thus, the Appellant is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1), (2) .

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Appellant asserts that in the May 2010 rating decision on appeal the AOJ should have assigned an effective date earlier than August 20, 2009 for service connection for cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia.  Specifically, in the July 2010 notice of disagreement, she contended that the effective date for each of these service-connected disabilities should be based on the medical evidence in the record.  In particular, she indicated that residual dementia was related to the Veteran's hypertension, for which he was service connected in November 1984.  Likewise, she indicated that the prostate cancer claim should have an effective date from 1999, the date when the Veteran was diagnosed with prostate cancer.  The Board notes that a September 1999 private medical treatment record does indicate that the Veteran was diagnosed with adenocarcinoma of the prostate at that time.  Furthermore, she contended that the remaining claims, i.e. for cerebrovascular accident with residual blindness, loss of use of lower extremities, residual excessive aphasia, and tardive dyskinesia, should have effective dates from the date that the medical evidence indicated that they were present, including at the time of the Veteran's first stroke.  

In a handwritten statement received by VA on June 15, 2009, the Appellant submitted claims for service connection for prostate cancer (and noted that the Veteran served in Vietnam), TIA stroke (noting that it occurred in 2003 or 2004), acute stroke (noting that it occurred on December 27, 2007), hyperlipidemia, prediabetes, dysphasia, cerebrovascular disease, transient cerebral ischemia, tardive dyskinesia, loss of vision, and loss of short term memory.  In connection with this statement, the Appellant and the Veteran submitted private treatment records that were received by VA on July1, 2009 showing treatment for various disabilities that were later service connected.  VA sent a letter to the Veteran in July 2009 indicating receipt of the June 15, 2009 claims for service connection; however, VA noted that the Veteran or his power of attorney needed to submit the claims in order to proceed further with development of the claims.  In response to this, the Appellant submitted a statement that was very similar to the June 15, 2009 statement, and she attempted to submit an appointment of individual as claimant's representative form (VA Form 21-22a) in July 2009; however, this form was not properly executed.  In a July 2009 letter, VA informed the Veteran that it would consider the private medical records received on July 1, 2009 as informal claims for service connection, and that the Veteran needed to file formal claims.  

The Appellant submitted a durable power of attorney for health care and a durable power of attorney for financial powers in July 2009 showing that she was the Veteran's agent under Colorado state law since January 2008.  She also submitted a statement from a private physician that was dated February 2008 indicating that the Appellant had the Veteran's power of attorney for healthcare and financial powers due to his medical conditions.  In fact, in another July 2009 statement the Appellant also contended that the Veteran was unable to file the claims himself because the residuals of his strokes had severely diminished his abilities to accomplish daily tasks, including the ability to write, bathe, dress, and feed himself.  

In a letter dated August 7, 2009, VA again acknowledged the filing of the informal claims on June 15, 2009, it informed the Appellant and the Veteran that the VA Form 21-22a was not properly executed, and it noted that if the Veteran was unable to sign his name he needed to make a mark and have it witnessed by two disinterested persons.  On August 20, 2009, the Veteran submitted formal service connection claims for the same disorders as listed in the June 15, 2009 statement, and these formal claims included his signature.  

In a May 2009 rating decision, the RO in Salt Lake City granted service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer with bladder and bowel incontinence and anemia associated with herbicide exposure, residual expressive aphasia, and medication induced tardive dyskinesia of the hands.  Each of these service-connected disabilities was assigned an effective date of August 20, 2009, the date of receipt of the formal service connection claims.  Furthermore, this rating decision continued the Veteran's hypertension rating as 10 percent disabling, awarded entitlement to several special monthly compensation claims and adaptive claims, denied service connection for dysphasia and hyperlipidemia, and proposed that the Veteran be deemed incompetent to handle VA funds.  In fact, in a June 2010 rating decision, the Salt Lake City RO determined that the Veteran was not competent to handle disbursement of funds from VA, and subsequently, the Appellant was appointed as his fiduciary.  

In light of the aforementioned evidence, the Board finds that the grant of service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia should be effective from June 15, 2009, but not earlier.  Specifically, the June 15, 2009 statement submitted by the Appellant was in writing, identified the benefit sought, and the statement showed that the Veteran believed that he was entitled to the benefit sought.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198-200 (1992).  Although the June 15, 2009 statement was not signed by the Veteran, the Board finds it noteworthy that this statement includes the same sought-after claims for service connection as the August 20, 2009 formal claim.  Moreover, the record shows that the Veteran was unable to perform tasks of daily living, including bathing, feeding, and dressing himself, and thus, it would stand to reason that he was unable to submit his claim on his own behalf for these disabilities.  Furthermore, the June 15, 2009 statement indicated that private treatment records were being sent to VA concerning the sought-after service connection claims, and in fact, these records were received by VA on July 1, 2009. VA treated these records as informal applications for service connection for the disabilities noted in the June 15, 2009 and August 20, 2009 claims.  Moreover, these and additional medical records, including VA examinations, show that the Veteran was symptomatic for these disabilities at the time of the filing of the informal claims for service connection in June 2009.  Thus, given the fact that VA knew of the existence of these records on June 15, 2009 and that the Veteran was symptomatic for these disabilities , the Board finds that the grant of service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia should be effective from June 15, 2009.

However, the Board finds that there was no correspondence received by VA prior to June 15, 2009 that can be construed as a claim for service connection for these disabilities.  While the record does include a claim for service connection for hypertension, which was granted by a February 1985 rating decision and made effective since November 1984, the earliest evidence of any kind of communication associated with the act or intention of filing claims for service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia is the June 15, 2009 written statement.  

While the Board acknowledges the Appellant's contentions that the effective dates for these service-connected disabilities should be the dates that the medical evidence shows that the Veteran was diagnosed with or had manifestations of these disabilities, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  VA regulations state that the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).  Furthermore, except as specifically provided, the effective date of an award for compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Here, the earliest information regarding these service connection claims was received by VA on June 15, 2009.  Although the Veteran was diagnosed with and treated for these disabilities earlier than this date, including strokes in 2004 and 2007 and a diagnosis of prostate cancer in 1999, VA was not made aware of these ailments and treatment until the June 15, 2009 statement.  In fact, the earliest medical evidence of these disabilities was received by VA on July 1, 2009.  Thus, although the Board empathizes with the Appellant's contentions, it cannot make an equitable determination that an earlier effective date prior to June 15, 2009 is warranted for the grant of service connection for these disabilities.  

Further, in regards to the Appellant's contention that the Veteran's prostate cancer claim should have an earlier effective date because she is a Nehmer class member, the Board finds that Nehmer is inapplicable in this case.  Specifically, while she is a Nehmer class member pursuant to 38 C.F.R. § 3.816, the claim for service connection for prostate cancer was not received by VA between May 3, 1989 and November 7, 1996 (the date prostate cancer was added to the list of diseases associated with exposure to herbicide agents).  In fact, the record shows that the Veteran was not diagnosed with prostate cancer until September 1999.  Therefore, the effective date of the grant of service connection is determined pursuant to 38 C.F.R. §§ 3.114 and 3.400, which the Board has addressed above.  See 38 C.F.R. § 3.816(c)(2). 

Thus, based on these facts, and because the earliest effective date legally possible has been assigned, the Board finds that entitlement to service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia is established effective June 15, 2009, but no earlier.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claims for service connection.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, as well as records of private and VA treatment.  The duty to assist was further satisfied by several VA examinations, during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims for an earlier effective date for the grant of service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia and no further notice or assistance is required.


ORDER

Entitlement to an effective date of June 15, 2009 for the grant of service connection for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia is granted.


REMAND

Unfortunately, the Board must remand the issues of entitlement to an effective date prior to August 20, 2009 for the grant of a special monthly compensation based on account of blindness in both eyes, entitlement to service connection for dysphasia, and entitlement to service connection for hyperlipidemia for additional procedural development.  

When a claimant has filed a notice of disagreement and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

In July 2010, the Appellant filed a notice of disagreement with a May 2010 rating decision, which denied several claims, including the service connection claims for dysphasia and hyperlipidemia.  Additionally, this rating decision granted entitlement to a special monthly compensation on account of blindness in both eyes, and assigned an effective date of August 20, 2009.  In the July 2010 notice of disagreement, the Appellant disagreed with the effective date of the grant of a special monthly compensation for the Veteran's blindness, and she indicated that it should be effective from the date of the medical evidence.  Furthermore, in a statement in support of her claims that was received by VA in April 2011, she disagreed with the denial of service connection for dysphasia and hyperlipidemia.  The September 2011 SOC is the only SOC in the claims file, and it only addresses the issue of an effective date prior to August 20, 2009 for the grant of service connected disabilities by rating dated May 26, 2010, (i.e., for a cerebrovascular accident with residual blindness, loss of use of lower extremities, residual dementia, prostate cancer, residual excessive aphasia, and tardive dyskinesia.).  Thus, as the claims file does not contain an SOC addressing the issues of entitlement to an earlier effective date for the grant of a special monthly compensation based on account of blindness in both eyes and entitlement to service connection for dysphasia and hyperlipidemia, the Board must remand these matters to rectify the due process deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims of entitlement to an effective date prior to August 20, 2009 for the grant of a special monthly compensation based on account of blindness in both eyes, entitlement to service connection for dysphasia, and entitlement to service connection for hyperlipidemia in light of all the evidence of record.  If any benefit sought on appeal remains denied, an SOC should be furnished to the Appellant and her representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


